NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0350n.06

                                           No. 18-5009

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Jul 16, 2018
                                                                             DEBORAH S. HUNT, Clerk
JOEL A. TWEEDLE,                                        )
                                                        )
       Plaintiff-Appellant,                             )   ON APPEAL FROM THE UNITED
                                                        )   STATES DISTRICT COURT FOR
v.                                                      )   THE WESTERN DISTRICT OF
                                                        )   KENTUCKY
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant-Appellee.                              )




       BEFORE: COLE, Chief Judge; SUTTON and LARSEN, Circuit Judges.

       PER CURIAM. Joel A. Tweedle appeals the district court’s judgment affirming the denial

of his applications for disability insurance benefits and supplemental security income benefits.

       In 2014, Tweedle filed applications for disability insurance benefits and supplemental

security income benefits based on diabetes, morbid obesity, arthritis in both knees, right leg pain,

hypertension, and sleep apnea. Tweedle’s applications proceeded to an evidentiary hearing before

an administrative law judge (ALJ). The ALJ concluded that Tweedle has severe impairments of

diabetes, morbid obesity, osteoarthritis, lumbar degenerative disc disease with radiculopathy, and

a history of a broken and repaired tibia/fibula. Relying primarily on the opinion of a state agency

examining physician, Dr. Mark Burns, the ALJ concluded at the fourth step of the five-step

disability evaluation sequence that Tweedle has the physical residual functional capacity (RFC) to

perform a limited range of work at the light level of exertion. In arriving at this RFC, the ALJ
No. 18-5009
Tweedle v. Comm’r of Soc. Sec.

found that Tweedle was not credible as to the intensity, persistence, and limiting effects of his

allegedly disabling pain. As determined by the ALJ, Tweedle’s RFC precluded him from

performing his past relevant work as a security guard, stable attendant, and jockey valet, which

generally were performed at the heavy or very heavy level of exertion, but a vocational expert

testified that Tweedle can perform jobs like small parts assembler, electronics assembly worker,

and laundry folder. Since these jobs exist in the national economy in significant numbers, the ALJ

concluded that Tweedle was not disabled under the Social Security regulations and denied his

applications.

       The Appeals Council declined to review the ALJ’s decision, and the district court affirmed

the denial of Tweedle’s applications. On appeal, Tweedle argues that the ALJ’s adverse credibility

determination was not supported by substantial evidence because he did not consider the record

evidence as a whole.

       We review the district court’s decision de novo in Social Security cases. See Miller v.

Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir. 2016). Our review of an ALJ’s disability decision

is limited to determining whether the ALJ applied the correct legal standards and whether the

ALJ’s findings were supported by substantial evidence. See id. “Substantial evidence” is more

than a scintilla but less than a preponderance—it “is such ‘relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” See id. (quoting Buxton v. Halter, 246 F.3d

762, 772 (6th Cir. 2001)). An ALJ may consider the claimant’s credibility in evaluating complaints

of pain. See Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). We give great

deference to the ALJ’s credibility determination as long as it was supported by substantial

evidence. See id.




                                              -2-
No. 18-5009
Tweedle v. Comm’r of Soc. Sec.

       Tweedle claimed that he could stand only for about five minutes at a time, that he could

walk only about half a block without pain medication and one block with pain medication, that he

had to take two-to-three-hour naps every day due to the side effects of his pain medications, and

that he could lift only five to ten pounds without experiencing pain in his lower back and shoulders.

Tweedle also claimed that he needed a cane to assist him with walking because his back pain made

him a fall risk. But as the ALJ pointed out, Tweedle did not need a cane or assistive device to

ambulate when Dr. Burns examined him about ten months before the evidentiary hearing.

Moreover, during Dr. Burns’s examination, Tweedle had normal motor strength and full range of

motion in both the upper and lower extremities, and he “was able to perform gait, station, heel,

toe, and tandem walk and knee squat without difficulty.” Dr. Burns concluded that Tweedle had

no restrictions on his ability to work, and there are no contrary medical opinions. The ALJ,

however, accounted for Tweedle’s pain and obesity by restricting him to jobs that require only

occasional climbing of ramps and stairs, kneeling, crouching, crawling, and balancing, and that do

not involve climbing ladders, ropes, and scaffolds. The office notes do not record any complaints

from Tweedle that his pain medications were making him drowsy, and at one point he specifically

denied experiencing any side effects. It appears that Tweedle’s pain was for the most part

adequately controlled with medications, and the ALJ appropriately considered Tweedle’s

conservative treatment history in discounting his claim of disabling pain. See Kepke v. Comm’r of

Soc. Sec., 636 F. App’x 625, 631 (6th Cir. 2016); Francis v. Comm’r of Soc. Sec., 414 F. App’x

802, 806 (6th Cir. 2011). In light of this discussion, we conclude that substantial evidence supports

the ALJ’s adverse credibility determination.

       In arguing that the ALJ did not consider the record as a whole, Tweedle for the most part

highlights only the evidence that supports his claims for benefits, which is not the proper inquiry.


                                                -3-
No. 18-5009
Tweedle v. Comm’r of Soc. Sec.

See Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (“If the ALJ’s decision is supported by

substantial evidence, then reversal would not be warranted even if substantial evidence would

support the opposite conclusion.”). In any event, we are satisfied that the ALJ properly evaluated

the record in denying Tweedle’s applications.

       We AFFIRM the district court’s judgment.




                                                -4-